Luke, J.
In this case a proceeding under section 825 of the Civil Code (1910) was instituted for the removal of an obstruction from an alleged private way over which the' plaintiffs claimed an easement by prescription under section 824. The ordinary rendered a judgment in favor of the defendant, a certiorari was overruled, and the plaintiffs excepted. “Before an applicant can have obstructions removed from a private way, he must not only show that there has been an uninterrupted use for more than seven years, but he must show that it is not more than fifteen feet wide, and that he has kept it open and in repair, and that it is the same fifteen feet originally appropriated.” Collier v. Farr, 81 Ga. 749 (7 S. E. 860). No error of law appearing, and the evidence being conflicting, the judgment of the court below must stand.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.